29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dewayne CLIFTON;  David C. Finley, Plaintiffs,James HIXSON, Movant-Appellant,v.John ASHCROFT;  William Webster; Dick Moore;  GeorgeLombardi; Randie Kaiser;  Jeanie Schneider-Thies;  BethFinders; Myrna Trickey;  Cranston Mitchell;  Paul D.Caspari;  Ted Fertig;  Jennifer Sachse;  Cameron Daniels;Dale Riley, Defendants-Appellees.David C. FINLEY, Plaintiff,James HIXSON, Movant-Appellant,v.William WEBSTER, individually and in his official capacityas Attorney General of the State of Missouri;  JohnAshcroft, individually and in his official capacity asGovernor of the State of Missouri;  Dick Moore, individuallyand in his official capacity as Director of the MissouriDepartment of Corrections and Human Resources;  George A.Lombardi; John Does, unknown employees, agents,administrators and facilitators of the State of Missouri whocreate, administer and enforce programs and policies andcomplained of hereafter, Defendants-Appellees.
No. 93-3677.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 6, 1994.Filed:  July 12, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
James Hixson, a Missouri inmate, timely appeals the District Court's1 denial of his motion to intervene.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court properly denied Hixson's motion and that the issues do not require further consideration.  The judgment of the District Court is affirmed.  See 8th Cir.  R. 47A(a).  Appellees' motion to supplement the record on appeal is denied as moot.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri